    Case 8:19-cv-01236-JFW-PLA Document 30 Filed 10/09/19 Page 1 of 1 Page ID #:236



                                                                                                     js-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES -- GENERAL

Case No.        SA CV 19-1236-JFW(PLAx)                                                Date: October 9, 2019

Title:          Eric Hatteberg -v- Bank of America, N.A., et al.


PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                Shannon Reilly                                        None Present
                Courtroom Deputy                                      Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                           ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                        None

PROCEEDINGS (IN CHAMBERS):                      ORDER OF DISMISSAL

        In the Notice of Settlement manually filed on October 4, 2019, the parties represent that
they have settled this action. As a result, the Court dismisses this action without prejudice subject
to either party reopening the action on or before November 8, 2019. The Court will retain
jurisdiction for the sole purpose of enforcing the settlement until November 8, 2019. Thereafter,
absent further order of the Court, the dismissal of this action will be with prejudice. All dates in this
action, including the trial date are vacated.

         IT IS SO ORDERED.




                                                                                        Initials of Deputy Clerk sr
S:\JFW\CIVIL CASES\Hatteberg, Eric 19-1236 SA\SA 19 CV 01236 JFW - mo js6_mtd.wpd
(Rev. 1/14/15)
